MEMORANDUM**
Jonathan Detrick appeals the district court’s order revoking his supervised release. He contends that the district court lacked authority to revoke his supervised release because more than seven days earner it had issued an order continuing supervised release, and Fed.R.Crim.P. 35(a) permits correction of a sentence only within seven days of its imposition. This contention lacks merit because the district court had authority to revoke supervised release under 18 U.S.C. § 3583(e). See United States v. Navarro-Espinosa, 30 F.3d 1169, 1171 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.